Exhibit 10.135

 

AMENDMENT NO. 8

 

AMENDMENT NO. 8 (this “Amendment”), dated as of March 17, 2004, between
ThermoView Industries, Inc. (“Company”) and GE Capital Equity Investments, Inc.
(“GE Capital”).

 

W I T N E S S E T H:

 

WHEREAS, Company and GE Capital are parties to that certain Securities Purchase
Agreement, dated as of July 8, 1999 (as from time to time amended, restated,
supplemented or otherwise modified, the “Purchase Agreement”, and unless the
context otherwise requires or unless otherwise defined herein, capitalized terms
used herein shall have the meanings assigned to them in the Purchase Agreement);
and

 

WHEREAS, Company has requested certain amendments to the Purchase Agreement as
more particularly described in this Amendment; and

 

WHEREAS, GE Capital is willing to amend the Purchase Agreement as more
particularly described in this Amendment upon the condition, among others, that
Company execute and deliver this Amendment in favor of GE Capital;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and on the terms and subject to the conditions as hereinafter set forth,
the parties hereto agree as follows:

 

SECTION 12.  AMENDMENTS TO THE PURCHASE AGREEMENT.  Effective as of the
Effective Date (as defined herein), the Purchase Agreement is amended as
follows:

 

12.1         By amending and restating Section 2.6(a) of the Purchase Agreement
as follows:

 

“(a)  Company shall pay interest to Purchaser, quarterly in arrears on the last
day of each March, June, September and December, commencing on June 30, 1999
(each, an “Interest Payment Date”), at a rate equal to 8% per annum, based on a
year of 360 days for the actual number of days elapsed, and based on the
principal amount outstanding from time to time under the Note; provided,
however, that during the period commencing October 1, 2003 through and including
September 30, 2004 any interest not paid by the Borrowers in cash on the date
such interest is due shall be paid-in-kind and added to the principal amount
then outstanding (the amount of interest that would otherwise have accrued
except by reason of this proviso is referred to as “Deferred Interest”) on each
Interest Payment Date.  Commencing on October 1, 2004 and for each day
thereafter, interest on the Note shall be paid (on the principal amount thereof,
including all Deferred Interest) solely in cash on each Interest Payment Date.”

 

12.2         By amending and restating Section 5.1(h) of the Purchase Agreement
as follows:

 

“(h) (i)  Fixed Charge Coverage Ratio.  Company will maintain, as of the last
day of each calendar quarter for the applicable period of measurement set

 

1

--------------------------------------------------------------------------------


 

forth below, a Fixed Charge Coverage Ratio of not less than the following for
such period:

 

PERIOD/CALENDAR QUARTER

 

FIXED CHARGE COVERAGE
RATIO

 

Nine months ending on September 30, 2004

 

1.00 to 1.00

 

Twelve months ending on December 31, 2004

 

1.00 to 1.00

 

Twelve months ending as of the end of each calendar quarter thereafter

 

1.00 to 1.00

 

 

(ii)  Minimum EBITDA.  Company shall have, as of the last day of each calendar
quarter for the applicable period of measurement set forth below EBITDA of not
less than the following for such period:

 

PERIOD/CALENDAR QUARTER

 

MINIMUM EBITDA

 

Six months ending on June 30, 2004

 

$

800,000

 

Nine months ending on September 30, 2004

 

$

2,000,000

 

Twelve months ending on December 31, 2004

 

$

3,000,000

 

Twelve months ending on March 31, 2005

 

$

3,120,000

 

Twelve months ending on June 30, 2005

 

$

3,440,000

 

Twelve months ending on September 30, 2005

 

$

3,850,000

 

Twelve months ending on December 31, 2005

 

$

3,800,000

 

Twelve months ending on March 31, 2006

 

$

4,070,000

 

Twelve months ending on June 30, 2006

 

$

4,430,000

 

Twelve months ending as of the end of each calendar quarter thereafter

 

$

4,430,000

 

 

(iii)  Current Ratio.  Company and its Subsidiaries on a consolidated basis
shall maintain a Current Ratio of not less than 1.00 to 1.00 as of the end of
each calendar quarter, commencing with the calendar quarter ending September 30,
2004.

 

For purposes of each of the above financial covenants, the following terms shall
have the following meanings:

 

2

--------------------------------------------------------------------------------


 

(i)            “Capital Expenditures” means, for any period, all payments for
any fixed assets, or improvements or for replacements, substitutions or
additions thereto, that have a useful life of more than one year and which are
required to be capitalized under GAAP and which payments have been made from
funds of Company other than funds borrowed by Company and its Subsidiaries.

 

(ii)           “Current Assets” means, with respect to any Person, all current
assets of such Person as of any date of determination calculated in accordance
with GAAP, but excluding debts due from Affiliates.

 

(iii)          “Current Liabilities” means, with respect to any Person, all
liabilities that should, in accordance with GAAP, be classified as current
liabilities, and in any event shall include all Indebtedness payable on demand
or within one year from any date of determination without any option on the part
of the obligor to extend or renew beyond such year, all accruals for federal or
other taxes based on or measured by income and payable within such year, but
excluding the current portion of long-term debt required to be paid within one
year.

 

(iv)          “Current Ratio” means, with respect to any Person as of any date
of determination, the ratio of (a) Current Assets to (b) Current Liabilities.

 

(v)           “Fixed Charges” shall mean, with respect to Company for any
period, the aggregate of all consolidated interest expenses paid or accrued,
plus Capital Expenditures, plus obligations with respect to capital leases, plus
the Reimbursement Obligations, plus cash income taxes payable, plus amounts paid
to preferred shareholders, plus fees and scheduled payments of principal with
respect to Indebtedness, in all cases during such period by Company and its
Subsidiaries.

 

(vi)          “Fixed Charge Coverage Ratio” means, with respect to any Person
for any period, the ratio of (a) EBITDA of such Person for such period to
(b) the Fixed Charges of such Person for such period.

 

(vii)         “EBITDA” means, for any period (a) net income (or the deficit if
expenses and charges exceed revenues and proper income items) increased by (b)
all amounts deducted therefrom (without duplication) in the calculation of net
income on account of the sum of (x) interest expense, (y) provision for income
taxes and (z) depreciation and amortization expense (including but not limited
to legal fees and closing costs associated with this Amendment and with the
registration rights in respect of all outstanding warrants), but excluding
therefrom (c) all amounts included therein on account of extraordinary items of
income and expense, as well as gains from the sale of assets outside the
ordinary course of business.”

 

SECTION 13.  CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AMENDMENT.  This
Amendment shall be effective as of March 17, 2004 (such date is referred to
herein as the “Effective Date”) upon full execution and delivery of the
following, in each case in form and substance satisfactory to the Lenders:

 

(a)   this Amendment;

 

3

--------------------------------------------------------------------------------


 

(b)   the Twelfth Amendment to the Loan Agreement, dated as of the date hereof,
among Company and its Subsidiaries, Purchaser, as agent, and the lenders party
thereto (the “Twelfth Amendment”);

 

(c)   the Amended and Restated Series A Note, the Amended and Restated Series B
Notes, the Amended and Restated Series C Note, each dated as of the date hereof,
in each case issued by Company and its Subsidiaries;

 

(d)   the Amended and Restated Reimbursement Agreement, dated as of the date
hereof, among Company and its Subsidiaries and Purchaser; and

 

(e)   the consent included in the signature pages hereto of each of the
Subsidiaries of the Company party to the Guaranty and each of the Lenders party
to the Twelfth Amendment.

 

SECTION 14.  FURTHER ASSURANCES.  The Company hereby covenants to provide GE
Capital with such other information respecting the business, properties,
conditions, financial or otherwise, collateral, or operations of the Company or
any of its Subsidiaries as GE Capital may from time to time reasonably request.

 

SECTION 15.  CONFIRMATION REGARDING PAYMENTS ON PREFERRED STOCK.  The Company
hereby confirms that it shall not declare or pay any dividends on or make any
distribution with respect to any class of its equity or ownership interest, or
purchase, redeem, retire or otherwise acquire any of its equity, other than as
set forth in Section 5G of the Loan Agreement, as amended and restated in that
certain Ninth Amendment to Loan Agreement, Amendment to Amended and Restated
Promissory Notes (the “Ninth Amendment”), dated as of Mach 28, 20003, by and
among Borrowers and Lenders (it being understood that no payments of dividends
shall be permitted pursuant to clause (ii) of Section 5G of the Loan Agreement,
as amended and restated by the Ninth Amendment, if (a) at the time of such
payment, the Borrowers shall not be in compliance with the financial covenants
set forth in Sections 4.I.[1] and 4.I.[2] of the Loan Agreement, as such section
was amended and restated in that certain Eight Amendment to the Loan Agreement
and Amendment and Restatment of Note, dated as of March 22, 2001 among Borrowers
and Lenders (without giving effect for purposes of this Section 4 to the terms
of any subsequent amendment to Section 4.I of the Loan Agreement, including,
without limitation, Sections 1.1 of this Amendment) or (b) at the time of such
payment a Default or Event of Default shall have occurred and be continuing or
such payment would result in the occurrence of a Default or Event of Default).

 

SECTION 16.  EFFECT ON PURCHASE AGREEMENT.

 

(a)           On and after the Effective Date, each reference in the Purchase
Agreement to “this Agreement”, “herein”, “hereof”, “hereunder” or words of
similar import, shall mean and be a reference to the Purchase Agreement as
amended hereby.

 

(b)           Except as specifically amended above in connection herewith, the
Purchase Agreement shall remain in full force and effect and is hereby ratified
and confirmed.

 

4

--------------------------------------------------------------------------------


 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of GE Capital under any of the Loan Documents or constitute a
waiver of any provision of any of the Loan Documents.

 

SECTION 17.  RETROACTIVE EFFECT OF AMENDMENT.  This Amendment, although executed
on the date hereof, shall be deemed to have retroactive effectiveness as if
executed on October 1, 2003.

 

SECTION 18.  GOVERNING LAW.  THIS AMENDMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ITS CONFLICT OF LAWS RULES.

 

SECTION 19.  SECTION TITLES.  Section titles contained in this Amendment are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

 

SECTION 20.  COUNTERPARTS.  This Amendment may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

 

THERMOVIEW INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

 

Charles L. Smith, President

 

 

 

 

 

GE CAPITAL EQUITY INVESTMENTS, INC.

 

 

 

 

 

By:

 

 

 

 

Duly Authorized signatory

 

 

 

CONSENT OF THE GUARANTORS

 

 

The Subsidiaries of Company hereby (i) acknowledge receipt of a copy of this
Amendment and (ii) agree that the terms and provisions thereof shall not affect
in any way the obligations and liabilities of such Subsidiaries under the
Guaranty or any of the other Loan Documents, all of which obligations and
liabilities shall remain in full force and effect and each of which are hereby
reaffirmed.

 

 

THERMOVIEW INDUSTRIES, INC.

 

AMERICAN HOME DEVELOPERS CO., INC.

 

FIVE STAR BUILDERS, INC.

 

KEY HOME CREDIT, INC.

 

KEY HOME MORTGAGE, INC.

 

LEINGANG SIDING AND WINDOW, INC.

 

PRIMAX WINDOW CO.

 

PRECISION WINDOW MFG., INC.

 

ROLOX, INC.

 

TD WINDOWS, INC.

 

THERMAL LINE WINDOWS, INC.

 

5

--------------------------------------------------------------------------------


 

 

THERMOVIEW OF MISSOURI, INC.

 

THERMO-TILT WINDOW COMPANY

 

THOMAS CONSTRUCTION, INC.

 

THERMO-SHIELD OF AMERICA (ARIZONA), INC.

 

THERMO-SHIELD OF AMERICA (MICHIGAN), INC.

 

THERMO-SHIELD COMPANY, LLC

 

THERMO-SHIELD OF AMERICA (WISCONSIN), LLC

 

THERMOVIEW ADVERTISING GROUP, INC.

 

 

 

 

By:

 

 

 

 

 

Charles L. Smith, President

 

 

 

 

 

CONSENT OF LENDERS

 

 

 

 

 

GE CAPITAL EQUITY INVESTMENTS INC.

 

 

 

 

By:

 

 

 

 

Name, Title

 

 

 

 

 

RODNEY H. THOMAS

 

 

 

 

 

 

CHARLES L. SMITH

 

 

 

 

 

 

ROBERT L. COX

 

 

 

 

 

 

ROBERT L. COX, II

 

 

 

 

 

 

STEPHEN A. HOFFMANN

 

 

 

 

 

 

MITCH M. WEXLER

 

 

 

 

 

 

STEPHEN TOWNZEN

 

 

 

 

 

 

EMERGING BUSINESS SOLUTIONS, LLC

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

RONALD L. CARMICLE

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

RAYMOND C. DAUENHAUER

 

 

 

 

 

 

J. SHERMAN HENDERSON, III

 

 

 

 

 

 

BRUCE C. MERRICK

 

 

 

 

 

 

GEORGE T. UNDERHILL, II

 

 

 

 

 

 

DANIEL F. DOOLEY

 

 

 

 

 

 

7

--------------------------------------------------------------------------------